Title: To Thomas Jefferson from Steuben, 28 May 1781, with enclosure: “Representation of the State of the Virginia Line”
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas


        
          Sir
          Albermarle Old Court House 28 May 1781
        
        I have the honor to inclose to your Excellency a representation to the House of Delegates of the State of the Virginia Line.
        As this is a matter which requires the consideration of that House I beg your Excellency to lay this representation before them as early as possible. with the highest respect I have the honor to be Your Excellencys Most Obed Sevt.
        
          ENCLOSURE Representation of the State of the Virginia Line
          
            [28 May 1781]
          
          Major General Baron Steuben thinks it his duty to lay before the honorable house of Delegates the present situation of the Virginia Line.
          At the General’s arrival in this State in November last, the line consisted of about 1400 men, chiefly drafts for 18 months raised the preceeding summer. Of these, 500 were [sent] to the southward under Col. Buford, but were so naked as to be unfit for service; the remaining 900 were at Chesterfield destitute as well of arms as cloaths. With great difficulty 800 of these by the unexpected arrival of some cloathing from Philadelphia were at length equipped and sent in two detachments to General Greene, and joined him before the action at Guilford; since which time he has received no reinforcement of regular troops from Virginia. By the last arrangements of Congress, 8 regiments of infantry 2 of cavalry and one of artillery are required as the quota from this state, amounting in the whole to 5898 effective men exclusive of officers, staff &c. By the act of assembly passed in the fall session, the legislature determined that 3,000 men should be raised which were to be embodied in the month of February last. This law, however has not been enforced: the invasion of the state and a variety of unfortunate circumstances have so far defeated the execution of it, that in very many counties there has been no draft at all, and the whole number of recruits which has yet arrived does not exceed 450 men, and should the enemy continue in the state during the campaign, that number will probably be all that will be collected.
          After the action of Guilford the Virginia infantry then
            
              
                with the army from extraordinary desertions did not exceed700 
              
              
                Col. Washington’s Cavalry consisted of about120 
              
              
                Col. White’s80 
              
              
                The Artillery54 
              
              
                Amounting in the whole to no more than954
              
             which is not the sixth part of the quota required from the State. Since that period the line has been considerably diminished from the continuance of the same causes, without the addition of a dozen recruits. Under these circumstances how the several regiments of this line are  to have existence is a matter worthy the most serious attention of the honorable house.
          The opposition made to the law in some counties, the entire neglect of it in others, and an unhappy disposition to evade the fair execution of it in all afford a very melancholy prospect: A prospect the more truly distressing, when it is remembered that the Virginia quota alone, would of itself be far more than sufficient not only to exterminate the whole force of the enemy from this state, but to endanger all the conquests they have made to the southward. The recital of the distresses which will follow from a perseverance in these measures is too painful to be attempted. Certain it is, however, that unless some mode is adopted to punish desertion and enforce the execution of the laws, unless some check is devised to prevent the shameful evasions and impositions, which to the disgrace of individuals are too successfully attempted, this country will sink under the power of her enemies, or be dependent for support solely upon foreign assistance.
          The equipment of the cavalry is of the highest moment. Three hundred horses are wanting to complete them, but the sum limitted by a law of the state being no more than £5000, is utterly inadequate, nor can one horse fit for service be procured at that price. Without the interposition of the legislature, the cavalry cannot be mounted; and in the present situation of affairs, without a formidable cavalry there can be but little security for anything below the mountains.
        
      